Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose forming a three dimensional letterbox signage display having flanges and notches and with an installed baseplate in an automatic bending and hole punching method having a bender and a puncher; a strip of material is bent slightly at a strip first end to produce a step-down bend (220; Figs. 2A,2B) so that the first and second strip ends are positioned for attachment to each other during bending to produce the signage, wherein at the bender, automatically measuring first and second holes at the strip first and second ends and third holes on the strip flanges and at the puncher punching the first, second and third holes during the bending of the strip of material for the three dimensional signage display into the shape of the letterbox.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725